Citation Nr: 1012539	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  05-09 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether the Veteran gave informed consent, 38 U.S.C.A. § 
1151, prior to a lumbar disc fusion, performed at a VA 
facility in January 2002

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
lumbar disc disease status post fusion with hardware 
failure, due to lumbar disc fusion performed at a VA 
facility in January 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
December 1970.

This matter comes before the Board of Veterans Appeals 
(hereinafter Board) on appeal from a July 2004 rating 
decision, by the Boise, Idaho, Regional Office (RO), which 
denied entitlement to compensation under 38 U.S.C.A. § 1151 
for lumbar disc disease status post fusion with hardware 
failure.  In May 2007 the Board denied the Veteran's appeal 
and the case came before the U.S. Court of Appeals for 
Veterans Claims (CAVC or Court).  In September 2009 the 
Court issued a memorandum decision vacating the Board's May 
2007 denial and remanding the issue to the Board for further 
proceedings consistent with the Court's decision.

The issue of entitlement to compensation under 38 U.S.C.A. § 
1151 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to undergoing surgery in January 2002, the Veteran was 
informed of the risks involved, including bleeding, 
infection, scarring, need for future operations, possible 
nerve injury leading to motor and sensory complication, 
cerebrospinal fluid leak, stroke, heard attack, anesthetic 
complications and cardiopulmonary failure or death.  
Following such informing, the Veteran gave his consent to 
undergo the procedure.


CONCLUSION OF LAW

The Veteran gave adequate informed consent prior to 
undergoing surgery at a VA facility in January 2002.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.361, 17.32 
(2009); Halcomb v. Shinseki, 23 Vet. App. 234, 241 (2009).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letter 
sent to the Veteran in April 2004 that fully addressed all 
notice elements and was sent prior to the initial RO 
decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claim and 
of the division of responsibilities between VA and a 
claimant in developing an appeal.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  Service treatment records have been 
obtained as have records of private and VA treatment.  
Furthermore, the Veteran was afforded a VA examination in 
June 2005 during which the examiner reviewed the Veteran's 
claims file, interviewed the Veteran, and laid a factual 
foundation before reaching conclusions based on his 
examination that were consistent with the record.  The 
examination is found to be adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 
4 Vet. App. 384 (1993).  In addition to the evidence 
discussed above, the Veteran's statements in support of the 
claim are also of record.  The Board has carefully 
considered such statements and concludes that no available 
outstanding evidence has been identified.  Additionally, the 
Board has reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Informed Consent Under 38 C.F.R. § 17.32

In January 2003, the Veteran submitted a claim for benefits 
under the provisions of 38 U.S.C.A. § 1151.  Specifically, 
the Veteran seeks compensation for intractable back pain 
which he claims resulted from a broken screw in his lumbar 
spine, following a lumbar fusion in January 2002.  In an 
informal brief, the Veteran alleged that VA failed to fully 
inform him of the risks associated with his lumbar fusion, 
prior to the procedure.

Initially, the Board notes that 38 U.S.C.A. § 1151 was 
amended by Pub. L. No. 104-204.  The Veteran's claim was 
filed after October 1, 1997.  Under the applicable law, when 
a Veteran suffers additional disability as the result of VA 
surgical treatment, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151 (West 2002).

For claims filed on or after October 1, 1997, as in this 
case, there must be additional disability or death which was 
caused by VA hospital care, medical or surgical treatment or 
examination; and that the proximate cause of the disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  See 38 U.S.C.A. § 1151 (a) (1) (A) and (B) 
(West 2002); 63 Fed. Reg. 31,263 (1998); VAOPGCPREC 40-97.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
Veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
Veteran's informed consent.  

Determinations of whether there was informed consent involve 
consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. § 
17.32, which dictates that general requirements for informed 
consent include an explanation "in language understandable 
to the patient . . . the nature of a proposed procedure or 
treatment; the expected benefits; reasonably foreseeable 
associated risks, complications or side effects; reasonable 
and available alternatives; and anticipated results if 
nothing is done."  38 C.F.R. § 17.32(c)(2009).  Minor 
deviations from the requirements of 38 C.F.R. § 17.32 that 
are immaterial under the circumstances of a case will not 
defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1) (2009).  The Court has held that a "generic, 
standard form is the best overall approach to accomplishing 
documentation of the consent process." Halcomb v. Shinseki, 
23 Vet. App. 234, 241 (2009).  

The Veteran was referred for a neurosurgical evaluation on 
January 11, 2002.  It was noted that the Veteran had had low 
back pain ever since a motor vehicle accident in 1999.  It 
was also noted that the Veteran had increasing low back pain 
and lower extremity radiating pain and underwent L4-5 
laminectomy in March 2001, with some relief of his symptoms.  
The Veteran indicated that he was doing well with his 
bilateral lower extremity radiating pain until about October 
2001; he began having low back pain again, along with 
increasing lower extremity pain, particularly worse on the 
left, radiating down from his hip into his foot, worse in 
motion.  He denied any weakness, bowel or bladder 
incompetence.  He indicated that he had not been able to 
work because of his injury.  Following an evaluation, the 
examiner stated that the Veteran appeared to have an L4-5 
spondylolisthesis, with likely nerve root radiculopathy 
causing his symptoms.  The examiner stated that, as the 
Veteran had an incompetent right L4 pedicle, he discussed 
with him the risks and benefits in L3-5 posterior lumbar 
fusion and posterolateral instrumentation and arthrodesis.  
Following a discission of the risks and benefits of the 
operation, the Veteran indicated that he wished to proceed 
with the operation.  The risks were stated as including, but 
not limited to, bleeding, infection, scarring, need for 
future operations, possible nerve injury leading to motor 
and sensory complication, cerebrospinal fluid leak, stroke, 
heard attack, anesthetic complications and cardiopulmonary 
failure or death.  Informed consent was obtained and placed 
in the Veteran's chart.

The Board notes that the Veteran has claimed that adequate 
informed consent was not given prior to undergoing spinal 
fusion in January 2002.  Specifically, the Veteran indicated 
that because he was not informed of the particularized risk 
of hardware failure, any consent he gave prior to surgery 
was not fully informed.  

As stated, the determinative facts surround whether the 
health care provider substantially complied with the 
requirements of 38 C.F.R. § 17.32; i.e. providing an 
explanation "in language understandable to the patient . . . 
the nature of a proposed procedure or treatment; the 
expected benefits; reasonably foreseeable associated risks, 
complications or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done."  
38 C.F.R. § 17.32(c)(2009).

In this case, a pre-operative note from January 2002 
indicates that "[i]nformed consent was obtained and placed 
on the [Veteran's] chart."  As indicated, the risks were 
stated to include, but were not limited to, bleeding, 
infection, scarring, need for future operations, possible 
nerve injury leading to motor and sensory complication, 
cerebrospinal fluid leak, stroke, heard attack, anesthetic 
complications and cardiopulmonary failure or death.  The 
Veteran has argued that such consent was not associated with 
the record and as such cannot be validated.  However, the 
Board finds the notation to be adequate evidence that 
consent was received as there is no reason to doubt the 
credibility of the note.  Furthermore, the Veteran has not 
alleged that he was not informed about the risks of surgery, 
his testimony is that the content of that information was 
deficient.  To that end, in Halcomb, the Court indicated 
that "[g]iven that the Secretary's regulations and handbook 
do not require a detailed recitation of all of the 
information conveyed in securing informed consent, it cannot 
be presumed that the appellant's complications were not 
discussed simply because they were not recorded."  Halcomb 
v. Shinseki, 23 Vet. App. 234, 241 (2009).

The Board finds that informed consent was given prior to 
surgery and that such consent was adequate, meeting the 
requirements of 38 C.F.R. § 17.32.


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151, based on a lack on 
informed consent under 38 C.F.R. § 17.32 is denied.


REMAND

On January 15, 2002, the Veteran underwent L3-5 posterior 
lumbar decompression, L3-5 posterolateral instrumentation, 
L3-5 posterolateral arthrodesis, allograft for spinal 
surgery, and local morselized autoraft for spinal surgery.  
A CT scan performed on January 17, 2002, revealed post 
surgical changes, status post posterior screw fixation of L3 
through L5; there were two screws extending through the 
pedicles of L-3, a single left screw through the pedicle of 
L-4, and 2 screws through the pedicles of L-5, all of which 
were well seated.  The impression was status post multilevel 
laminectomy with posterior screw fixation; hardware was in 
expected location.  The Veteran followed a course of 
physical therapy.

Of record is a statement from DR. S.L.S., Chief of the 
Neurosurgery section at the VA Health Care System, dated in 
April 2003, wherein he noted that the Veteran had severe 
degenerative disease in the lumbar spine which required a 
major back operation including fusion.  DR. S.L.S. stated 
that it was felt that the Veteran was unable to work because 
of the severe nature of the degenerative spine disease and 
the resulting disability.

On April 23, 2003, CT imaging of the lumbar spine showed 
posterior spinal rod and pedicle screws from the L3 through 
L5 levels.  There was a grade 2 anterolisthesis of L4 
relative to L5.  Vacuum phenomenon was also identified at 
the L4-5 level.  There was no evidence of hardware failure, 
infection, or complicating process.  Multiple bony fragments 
were identified at the L4-5 level and the remaining levels 
were essentially unremarkable.

X-ray images with flexion and extension views were also made 
on April 23, 2003.  There was a status post laminectomy at 
the L3, L4 and L5 levels.  Also noted was status post spinal 
fusion of the lumbar spine at the level of L3-5, affixed 
with orthopaedic device and screws poisteriorly and 
bilaterally.  A broken screw was seen in the lower portion 
of the orthopaedic device on the right side causing grade 
two spondylolisthesis of the vertebra of L4 on L5 and mild 
dextroscoliosis of the lumbosacral spine. 

The Veteran was seen for pain consultation on April 25 2003, 
at which time it was indicated that he had had a multi-level 
fusion with instrumentation and fusion earlier in the year.  
It was noted that his radicular pain had abated with the 
exception of some numbness around the right ankle.  
Unfortunately, he was left with back pain.  The Veteran 
related that he had a broken screw in his back on the left 
side.  Following an evaluation of the back, the examiner 
stated that the Veteran had a history of spondylolisthesis 
and radicular pain now status post fusion with residual or 
perhaps worsened lumbago.  The examiner also noted that 
residual pain after fusion was common, and the causes were 
usually unclear but can represent ongoing nociception from 
the degenerative condition leading to the fusion, hardware 
malfunction, etc.  It was noted that factors predisposing 
patients to chronic pain from back injury included substance 
abuse and depression, both of which the Veteran had.

In January 2004, the Veteran underwent electromyography 
study.  At that time, the Veteran stated that one of the 
screws in his hardware was defective and that he had had 
severe left sided back pain radiating to his left leg since 
several months after the surgery.  It was noted that his 
previous symptoms were down his right leg, which continue, 
but have not worsened.  He denied any bowel or bladder 
incontinence.  He denied any weakness.  It was noted that 
the Veteran had numbness of his right lateral foot, but that 
had been constant since just before his last surgery.  The 
study revealed evidence of a subacute L5 radiculopathy on 
the left.  Combined findings were consistent with multiple 
radiculopathies in the context of lumbar spinal stenosis.  
The report of an x-ray study, performed January 7, 2004, 
revealed findings of failed fusion hardware on the right.  
Following a follow up evaluation on January 7, 2004, the 
attending neurosurgeon indicated that fusions for 
spondylolisthesis were very successful operations in a 
younger patient, but in a 55 year old man that operation had 
not helped him.

During a neurosurgical consultation in October 2004, it was 
noted that the Veteran mainly had back pain; his wounds were 
well healed.  At that time, it was noted that plain films 
showed no evidence of fusion, but revealed that one of the 
lumbar screws was broken.  The surgeon discussed different 
options with the Veteran, who expressed interest in further 
pursuit of alleviating his symptoms.  A CT scan of the 
lumbar spine, performed in November 2004, revealed no 
significant neural impingement; left L4, 5 neuroforimina 
appeared reduced in capacity, of questionable significance.

The Veteran was afforded a VA examination in June 2005.  At 
that time, it was noted that his symptoms included 
persistent back pain, worse with movement, such as when 
walking or rolling over in bed.  His main symptom was pain 
in the lower back.  He indicated that he used to have 
radiation of pain into the hip; instead, he has radiation 
into the left lateral leg, to about the ankle.  He stated 
that this radiation has occurred since coming out of the 
back brace in approximately 2003.  The Veteran also reported 
that both the left-sided back pain and the radiation into 
the leg were present prior to his surgery, and both the left 
and right leg radiation symptoms improved after surgery and 
remained improved for about six months while he wore the 
brace.  When he removed the brace, he had recurrence of both 
left and right symptoms.  The Veteran stated that he didn't 
known whether the surgery had made his back worse.  He 
stated that he was doing so well after the surgery that when 
his back started to hurt, he thought that it was from the 
brace; however, he was told that he had a broken screw and 
was told to wear the brace for another four months.  He 
noted that his back has been hurting ever since he came out 
of the brace; he was simply not sure whether his back was 
any worse than it was before the surgery.  He described the 
pain as dull and throbbing; on a pain scale, he rated the 
back pain as 4 out of 10.  The Veteran also reported periods 
of flare-ups, he rated the severity as 8-9 out of 10; he 
noted that the flare-ups occurred with walking or moving 
around and lasted approximately 2 hours.  It was noted that 
associated features or symptoms included numbness on the 
inside of the right foot.  He also mentioned occasional 
urgency to urinate.

Following an evaluation of the back, the Veteran was 
diagnosed with degenerative disc disease, lumbar spine; 
lumbar spondylolisthesis, secondary to disc disease; and 
status post-L3/5 fusion, with residual of hardware failure, 
stable.  The examiner opined that it was not as likely as 
not that the intractable back pain was proximately due to or 
the direct result of the broken screw at L5 following lumbar 
spine fusion.  He noted that both the operative report and 
the discharge summary from Palo Alto VA Medical Center 
indicate that increased back pain and spondylolisthesis of 
L4/5 were present prior to the attempted fusion procedure.  
Other medical records corroborate the preexisting nature of 
his symptoms, as does the Veteran's current history.  The 
examiner also stated that it was not at least as likely as 
not that the broken lumbar screw was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance fault on the VA's part in 
furnishing surgical treatment.  He noted that the operative 
report indicates that the screw holes had been appropriately 
located and tapped, and the post-surgical CT scan showed 
that all five screws appeared to be well-seated.  The 
examiner stated that it was not at least as likely as not 
that the service-connected lumbar spine fusion 
aggravated/increased the disability manifestation or 
symptoms of the claimed intractable back pain.  The examiner 
noted that the Veteran's back pain, the lower extremity 
symptoms, and range of motion all improved after the 
surgery.  He noted that following the removal of his brace, 
his symptoms of back pain returned, he was re-evaluated and 
found to have a failed fusion, a known risk of this 
procedure.  The examiner stated that, given this sequence of 
events, he concluded that the Veteran's current condition 
reflects recurrence of his underlying degenerative 
spondylolisthesis symptoms, and not the consequences of his 
unsuccessful fusion.

In April 2006, the Veteran underwent removal of all 
hardware, failed and otherwise, from the L3-5 levels.  A 
Posterolateral lumbar fusion was performed with pedicle 
screws and bone morphogenetic protein.

The Veteran concedes, that his back pain had actually 
improved following the surgery at issue and, during a June 
2005 VA examination, the Veteran indicated that he was 
unsure whether his back was any worse than before the 
surgery in January 2002.  Following a thorough review of the 
Veteran's file, a VA examiner stated that the Veteran's 
current condition reflects recurrence of his underlying 
degenerative spondylolisthesis symptoms, and are not the 
consequences of his unsuccessful fusion.  The Board notes, 
however, that prior to his surgery, the Veteran had 
spondylolisthesis, and following the surgery 
spondylolisthesis was indicated to be grade 2.  While we 
note that in a pre-surgery consultation of January 11, 2002 
the Veteran's spondylolisthesis was indicated to be grade 1, 
the Board is unclear as to whether this represents an 
accurate determination.  Without knowing the extent of the 
Veteran's spondylolisthesis prior to surgery, the Board 
cannot determine whether the disorder became worse as a 
result of the procedure.  A VA examiner's review of the 
historical record is thus needed to determine the Veteran's 
level of spondylolisthesis prior to surgery in January 2002.

Of note, are x-ray imaging findings from April 2003 which 
indicate that a broken screw in the lower portion of the 
implanted orthopaedic device on the right side was causing 
grade two spondylolisthesis of the vertebra of L4 on L5 and 
mild dextroscoliosis of the lumbosacral spine.  This report 
attributing spondylolisthesis and mild dextroscoliosis to a 
broken screw stands in isolation within the record.  The 
Board finds that an additional review of radiographic data 
is needed in order to confirm or refute such findings.

Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a VA 
examination.  The examiner should review 
all x-rays, CT scans, MRIs, other 
radiographic imaging, or and all other 
pertinent data then answer the following 
questions:

Did grade 2 spondylolisthesis predate 
the Veteran's January 2002 spinal 
fusion surgery?  If not, what level was 
the Veteran's spondylolisthesis prior 
to surgery?

Is radiographic evidence consistent 
with the April 2003 interpretation 
indicating that failed screw hardware 
caused grade 2 spondylolisthesis?

If the Veteran's spondylolisthesis was 
less severe prior to surgery, is there 
any connection between the Veteran's 
January 2002 spinal fusion and the 
increase in spondylolisthesis?
	
All opinions must be clearly stated and 
include an adequately developed rational 
for reaching such conclusion.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


